DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, drawn to a diagnostic sensor device.
Group II, claim(s) 11, drawn to a diagnostic sensor system comprising a sensor device and host processor.
Group III, claim(s) 12-15, drawn to a method of manufacturing a sensor device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of a diagnostic sensor device, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wang et al (US 2016/0095541), hereinafter Wang (‘541), and Wang et al (US 2010/0019784), hereinafter Wang (‘784).  
Wang (‘541) teaches on a diagnostic sensor device (abstract, par. [0077], Fig. 2A element 200) comprising: 
(Fig. 2A element 200, par. [0077] – element 200 embodies a monolithic semiconductor integrated circuit because it is a number of electrodes integrally connected via circuitry elements 211 to a connector element 218 on a semiconductor chip element 210), comprising: 
a distal end (Fig. 2A element 200, where the distal end is the end of 200 comprising element 218) physically configured to fit into a connector (Fig. 2C element 219, par. [0077] – Fig. 2C shows connector portion 218 fitting into connector 219) conforming to a non-proprietary data and power transfer standard (par. [0072]), and said distal end having exposed pads for engagement with corresponding conductors of such a connector socket (par. [0077]; Fig. 2A & 2C shows exposed pad elements 218 corresponding to the conductors of the connector socket in order for them to establish a connection; 
at least one sensor (par. [0077] Fig. 2A elements 202, 206, & 207) for contact with an analyte (par. [0078-0080]), and 
a sensing circuit (par. [0077], Fig. 2A element 210 and 211 – elements 210 and 211 embody a sensing circuit because they established connection between the sensing electrodes and the connector, which connects to circuit board connector, therefore making a sensing circuit) linked with the or each sensor and said pads (par. [0077]) 
and the circuit comprises capacitive sensors (par. [0077-0080] – electrodes 202, 206, and 207 embody capacitive sensors because they monitor and react with the ionic characteristics of the analytes) 
Wang (‘541) does not teach wherein the sensing circuit includes converters and digital calibration circuits, at least some of the converters and digital calibration circuits are located directly beneath the sensors.
(abstract) wherein a sensing circuit (shown in Fig. 2B and 3B, par. [0071] & [0088]) includes converters and digital calibration circuits (par. [0088-0090], Fig. 2B & 7B element 30 – insertion monitors acts a converter because it encodes information and also acts a digital calibration circuit because it contains circuit calibration information and translates that calibration information to other elements of the device via circuitry), at least some of the converters and digital calibration circuits are located directly beneath the sensors (par. [0065], [0069], [0101-0103] the sensor electrodes connect to elements 123-126 which in turn connect to elements 223-226 as shown in Fig. 9A-9B, elements 223-226 are connected and therefore part of the overall connection device 530, which is shown to directly cover insertion monitor 30 in Fig. 7B & 8; therefore embodying at least some of the converters and digital calibration circuits are located directly beneath parts of the sensors).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY MARIE EVANS whose telephone number is (571)272-3610.  The examiner can normally be reached on M-F 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.M.E./
Examiner, Art Unit 3791                                                                                                                                                                                         /CHRISTIAN JANG/Primary Examiner, Art Unit 3791